The office of executor or administrator does not (270)per se draw commissions after it as a matter of course. They are allowed for services rendered in liquidating and settling estates. Therefore, if one executor performs more labor and renders more service than another, he is entitled to a greater share of commissions. *Page 140 
In the present case it appears that the defendant rendered all necessary services in adjusting and settling the estate of the testator; that the plaintiff did attend at some few public meetings, but the amount of service rendered by him has not been made to appear. He lived at a considerable distance; the defendant lived very near the estate, kept all the papers, transacted the business with all concerned, and finally settled it, and held on upon the commissions.
It is unnecessary to refer the case to the master, because it is confined to a narrow compass. I am authorized to say that a decree may be entered for one-sixth part of the commissions allowed to the defendant, and that each party pay their own costs.
PER CURIAM.                                   Decree accordingly.
Cited: Wilson v. Lineberger, 88 N.C. 433.